Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 1 of 10 PageID 22



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


ANDREW A. ADORJAN,

                      Plaintiff,


v.                                                             Case No. 3:20-cv-525-J-34JBT


ARMOR CORR. HEALTH INC.,

                Defendant.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Andrew Adorjan, an inmate of the Florida penal system, initiated this action

by mailbox rule on May 22, 2020, when he filed a pro se civil rights complaint under 42

U.S.C. § 1983 (Complaint; Doc. 1), while also seeking to proceed in forma pauperis

(Motion; Doc. 2). Adorjan names Armor Correctional Health Inc. (Armor) as the sole

defendant. He asserts Armor was deliberately indifferent to his serious medical needs, in

violation of the Eighth Amendment to the United States Constitution. As relief, Adorjan

requests compensatory and punitive damages.

       The Prison Litigation Reform Act (PLRA) requires the Court to dismiss this case at

any time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B); 1915A. Additionally, the Court

must read a plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S.

519 (1972). "A claim is frivolous if it is without arguable merit either in law or fact." Bilal v.
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 2 of 10 PageID 23



Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898

F.2d 126, 129 (11th Cir. 1990)). "Frivolous claims include claims 'describing fantastic or

delusional scenarios, claims with which federal district judges are all too familiar.'" Bilal,

251 F.3d at 1349 (quoting Neitzke v. Williams, 490 U.S. 319, 328 (1989)). Additionally,

a claim may be dismissed as frivolous when it appears that a plaintiff has little or no

chance of success. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit "'requires proof of an

affirmative causal connection between the official's acts or omissions and the alleged

constitutional deprivation' in § 1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d

611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.

1986)). More than conclusory and vague allegations are required to state a cause of

action under 42 U.S.C. § 1983. See L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

(per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

"'conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted).

       In the Complaint, Adorjan alleges that on November 26, 2019, he was attacked,

outside of jail and prior to his incarceration, and suffered a broken right wrist. Complaint



                                              2
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 3 of 10 PageID 24



at 7. Adorjan immediately went to the emergency room, where a doctor placed a

temporary splint on his harm. Id. According to Adorjan, he wanted to get a solid cast and

have his arm placed in traction, as the emergency doctor recommended. Id. But, he was

unable to do so prior to his arrest on December 6, 2019, because he could not get in

contact with an orthopedic doctor despite calling several times and visiting a doctor’s

office. Id. at 7-8. Upon his arrest, Adorjan was incarcerated in the Duval County Jail from

December 6, 2019, through January 22, 2020. Id. at 7. During that time, Adorjan avers

that Armor sent him to the emergency room for x-rays and a new temporary splint, but he

still was not “put in traction to [align] broken bones or given a solid cast.” Id. at 8. While

at the emergency room, the doctor allegedly told Adorjan that Adorjan needed to go to

the orthopedic department within four days for further treatment. Id. However, Adorjan

asserts that Armor never sent him to an orthopedic doctor despite the emergency doctor’s

order. Id. Adorjan contends that he submitted numerous sick call requests and grievances

seeking further treatment but was not sent back to the hospital until January 17, 2020. Id.

At that January 17th appointment, Adorjan states that the doctor told him Armor should

have sent Adorjan to the hospital earlier to place his wrist in traction to align the broken

bones. Id. Yet, after x-raying Adorjan’s arm, the doctor allegedly discarded Adorjan’s

temporary splint and told Adorjan that the broken bones were healing. Id. The doctor did

not give him a brace to wear or a cast and sent him back to jail. Id. Adorjan asserts that

Armor’s failure to treat him exacerbated his wrist injuries, causing him constant pain and

swelling, loss of functionality, and mental anguish. Id. at 8-9.

       Pursuant to the Eighth Amendment to the United States Constitution, “[e]xcessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual



                                              3
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 4 of 10 PageID 25



punishments inflicted.” U.S. Const. amend. VIII. The Eighth Amendment “imposes duties

on [jail] officials, who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). “To establish an Eighth Amendment violation, a prisoner must satisfy both an

objective and subjective inquiry regarding a prison official’s conduct.” Oliver v. Fuhrman,

739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004)). The Eleventh Circuit has explained:

                     Under the objective component, a prisoner must allege
             a condition that is sufficiently serious to violate the Eighth
             Amendment. Id. The challenged condition must be extreme
             and must pose an unreasonable risk of serious damage to the
             prisoner’s future health or safety. Id. The Eighth Amendment
             guarantees that prisoners are provided with a minimal
             civilized level of life’s basic necessities. Id.

                    Under the subjective component, a prisoner must
             allege that the prison official, at a minimum, acted with a state
             of mind that constituted deliberate indifference. Id. This
             means the prisoner must show that the prison officials: (1) had
             subjective knowledge of a risk of serious harm; (2)
             disregarded that risk; and (3) displayed conduct that is more
             than mere negligence. Farrow v. West, 320 F.3d 1235, 1245
             (11th Cir. 2003).

Id. at 969-70. “To be cruel and unusual punishment, conduct that does not purport to be

punishment at all must involve more than ordinary lack of due care for the prisoner's

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

      As it relates to medical care, “[t]he Supreme Court has interpreted the Eighth

Amendment to prohibit ‘deliberate indifference to serious medical needs of prisoners.’”




                                            4
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 5 of 10 PageID 26



Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting Estelle v. Gamble, 429

U.S. 97, 102 (1976)). The Eleventh circuit has explained that

              To prevail on a deliberate indifference claim, [a plaintiff] must
              show: “(1) a serious medical need; (2) the defendants'
              deliberate indifference to that need; and (3) causation
              between that indifference and the plaintiff's injury.” Mann v.
              Taser Int'l, Inc., 588 F.3d 1291, 1306-07 (11th Cir.2009). To
              establish deliberate indifference, [a plaintiff] must prove “(1)
              subjective knowledge of a risk of serious harm; (2) disregard
              of that risk; (3) by conduct that is more than [gross]
              negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152,
              1158 (11th Cir.2010) (alteration in original). The defendants
              must have been “aware of facts from which the inference
              could be drawn that a substantial risk of serious harm
              exist[ed]” and then actually draw that inference. Farrow v.
              West, 320 F.3d 1235, 1245 (11th Cir.2003) (quotation
              omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical treatment

to rise to the level of a constitutional violation, the care must be ‘so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

fairness.’” Nimmons v. Aviles, 409 F. App'x 295, 297 (11th Cir. 2011) (quoting Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d

1030, 1033 (11th Cir. 1989) (“Grossly incompetent or inadequate care can constitute

deliberate indifference, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However, the law is

well settled that the Constitution is not implicated by the negligent acts of corrections

officials and medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we held in Daniels, the protections

of the Due Process Clause, whether procedural or substantive, are just not triggered by

lack of due care by prison officials."). A complaint that a physician has been negligent "in



                                             5
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 6 of 10 PageID 27



diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176

(11th Cir. 2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

has noted that “[n]othing in our case law would derive a constitutional deprivation from a

prison physician's failure to subordinate his own professional judgment to that of another

doctor; to the contrary, it is well established that ‘a simple difference in medical opinion’

does not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897

(11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

governmental actors should have employed additional diagnostic techniques or forms of

treatment ‘is a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding liability under the Eighth Amendment.” Adams v. Poag,

61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

       Although Armor is not a governmental entity, “[w]here a function which is

traditionally the exclusive prerogative of the state … is performed by a private entity, state

action is present” for purposes of § 1983. Ancata v. Prison Health Servs., Inc., 769 F.2d

700, 703 (11th Cir. 1985) (citations omitted). Indeed,

              “when a private entity . . . contracts with a county to provide
              medical services to inmates, it performs a function traditionally
              within the exclusive prerogative of the state” and “becomes
              the functional equivalent of the municipality” under section
              1983. Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997).
              “[L]iability under § 1983 may not be based on the doctrine of
              respondeat superior.” Grech v. Clayton Cnty., Ga., 335 F.3d
              1326, 1329 (11th Cir. 2003) (en banc).

Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011); see Denham v. Corizon

Health, Inc., Case No. 6:13-cv-1425-Orl-40KRS, 2015 WL 3509294, at *3 n.1 (M.D. Fla.

June 4, 2015) (“[W]hen a government function is performed by a private entity like

                                              6
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 7 of 10 PageID 28



Corizon, the private entity is treated as the functional equivalent of the government for

which it works.”) (citation omitted), aff’d (11th Cir. Jan. 13, 2017).

       Where a deliberate indifference medical claim is brought against an entity, such as

Armor, based upon its functional equivalence to a government entity, the assertion of a

constitutional violation is merely the first hurdle in a plaintiff’s case. This is so because

liability for constitutional deprivations under § 1983 cannot be based on the theory of

respondeat superior. Craig, 643 F.3d at 1310 (quoting Grech v. Clayton Cty., Ga., 335

F.3d 1326, 1329 (11th Cir. 2003) (en banc)); see Denno v. Sch. Bd. Of Volusia Cty., 218

F.3d 1267, 1276 (11th Cir. 2000). Instead, a government entity may be liable in a § 1983

action “only where the [government entity] itself causes the constitutional violation at

issue.” Cook ex. rel. Estate of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1116

(11th Cir. 2005) (citations omitted). Thus, a plaintiff must establish that an official policy

or custom of the government entity was the “moving force” behind the alleged

constitutional deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 693-94

(1978).

          In Monell, the Supreme Court held that local governments can be held liable for

constitutional torts caused by official policies. However, such liability is limited to “acts

which the [government entity] has officially sanctioned or ordered.” Pembaur v. City of

Cincinnati, 475 U.S. 469, 480 (1986). Under the directives of Monell, a plaintiff also must

allege that the constitutional deprivation was the result of “an official government policy,

the actions of an official fairly deemed to represent government policy, or a custom or

practice so pervasive and well-settled that it assumes the force of law.” Denno, 218 F.3d

at 1276 (citations omitted); see Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir.



                                              7
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 8 of 10 PageID 29



2016) (stating Monell “is meant to limit § 1983 liability to ‘acts which the municipality has

officially sanctioned or ordered’”; adding that “[t]here are, however, several different ways

of establishing municipal liability under § 1983”).

       “A policy is a decision that is officially adopted by the [government entity] or created

by an official of such rank that he or she could be said to be acting on behalf of the

[government entity].” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)

(citation omitted). The policy requirement is designed to “’distinguish acts of the

[government entity] from acts of employees of the [government entity], and thereby make

clear that [governmental] liability is limited to action for which the [government entity] is

actually responsible.’” Grech, 335 F.3d at 1329 n.5 (quotation and citation omitted).

Indeed, governmental liability arises under § 1983 only where “’a deliberate choice to

follow a course of action is made from among various alternatives’” by governmental

policymakers. City of Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Pembaur, 475

U.S. at 483-84). A government entity rarely will have an officially-adopted policy that

permits a particular constitutional violation, therefore, in order to state a cause of action

for damages under § 1983, most plaintiffs must demonstrate that the government entity

has a custom or practice of permitting the violation. See Grech, 335 F.3d at 1330;

McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). A custom is an act “that has

not been formally approved by an appropriate decisionmaker,” but that is “so widespread

as to have the force of law.” Bd. Of Cty. Comm’rs of Bryan Cty., Okla. V. Brown, 520 U.S.

397, 404 (1997) (citation omitted). The Eleventh Circuit has defined “custom” as “a

practice that is so settled and permanent that it takes on the force of law” or a “persistent

and wide-spread practice.” Sewell, 117 F.3d at 489. Last, “[t]o hold the [government



                                              8
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 9 of 10 PageID 30



entity] liable, there must be ‘a direct causal link between [its] policy or custom and the

alleged constitutional deprivation.’” Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262,

1271 (11th Cir. 2005) (quotation omitted). Because Armor’s liability under § 1983 would

be based on its functional equivalence to the government entity responsible for providing

medical care and services to FDOC inmates, Adorjan must plead that an official policy or

a custom or practice of Armor was the moving force behind the alleged federal

constitutional violation.

       Upon review, Adorjan has neither identified an official Armor policy of deliberate

indifference nor an unofficial Armor custom or practice that was “the moving force” behind

any alleged constitutional violation. Armor cannot be held liable based on any alleged

conduct of or decisions by its employees simply because they were working under

contract for Armor to provide medical care to inmates. Adorjan’s factual allegations

relating solely to alleged individual failures in his medical care are simply insufficient to

sustain a claim that there is either a policy to deny medical care to inmates or a practice

or custom of denying adequate medical care, much less that the practice was so

widespread that Armor had notice of violations and made a “conscious choice” to

disregard them. Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998). In

consideration of the above analysis, the Court finds that Adorjan has failed to establish a

claim that Armor violated his Eighth Amendment rights, and this action is due to be

dismissed.

       Accordingly, it is




                                             9
Case 3:20-cv-00525-MMH-JBT Document 3 Filed 06/02/20 Page 10 of 10 PageID 31



        ORDERED AND ADJUDGED:

        1.    This case is hereby DISMISSED WITHOUT PREJUDICE.

        2.    The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 2nd day of June, 2020.




Jax-8

c: Andrew A. Adorjan #J59402




                                          10
